           Case 1:21-cv-03422-JMF Document 12 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED UMER,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-3422 (JMF)
                  -v-                                                  :
                                                                       :    ORDER OF SERVICE
CON EDISON OF NEW YORK,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Pursuant to the Court’s Order of Service of April 30, 2021, see ECF No. 7, and the
summons issued on May 5, 2021, see ECF No. 9, Plaintiff’s deadline to effect service on
Defendant ConEdison of New York through the U.S. Marshals Service passed on August 3,
2021. The Court has been advised that the U.S. Marshals Service attempted service on
Defendant by mail and in person and that its service attempts thus far have been unsuccessful,
but that the U.S. Marshals Service was referred to a secondary address for in-person service. In
light of that, the Court sua sponte extends Plaintiff’s deadline to effect service on Defendant to
30 days from the date of this Order, and directs the U.S. Marshals Service to attempt in-person
service at the secondary address for Defendant that was provided during the U.S. Marshals
Service’s earlier in-person service attempt. As Plaintiff previously consented to receive
electronic notice via the ECF system, see ECF No. 4, there is no need to mail a copy of this
Order to Plaintiff.

        SO ORDERED.

Dated: August 5, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
